34.810(2).        Appellant's petition was procedurally barred absent a
                demonstration of good cause and actual prejudice.        See NRS 34.726(1),
                NRS 34.810(3).
                             Appellant first claimed he had good cause due to lack of access
                to Nevada legal materials because he is currently incarcerated in
                Montana. Appellant has filed multiple proper person documents in the
                district court over the course of his incarceration in Montana. Therefore,
                he failed to demonstrate that any lack of access to Nevada legal materials
                should excuse the delay in filing this petition or prevented the timely filing
                of a petition.     Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506
                (2003).
                             Second, appellant claimed he had good cause due to mental
                illness and lack of legal knowledge. This failed to demonstrate good cause
                for filing an untimely post-conviction petition.    See Phelps v. Dir., Nev.
                Dep't of Prisons, 104 Nev. 656, 660, 764 P.2d 1303, 1306 (1988) (holding
                that petitioner's claim of organic brain damage, borderline mental
                retardation, and reliance on the assistance of an inmate law clerk
                unschooled in the law did not constitute good cause for the filing of a
                successive post-conviction petition). Moreover, appellant did not
                demonstrate his mental illness should excuse the entire delay. Appellant
                stated he received mental health treatment and prescription medication at
                the Montana prison, which was insufficient to demonstrate that he has


                . . . continued

                Deavila v. State, Docket No. 42519 (Order Dismissing Appeal, January 27,
                2004).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
been incompetent throughout his incarceration or prior to entry of his
plea. See Melchor-Gloria v. State, 99 Nev. 174, 179-80, 660 P.2d 109, 113
(1983) (citing Dusky v. United States,       362 U.S. 402, 402 (1960)).
Therefore, the district court did not err in denying the petition as
procedurally barred. Accordingly, we
           ORDER the judgment of the district court AFFIRMED. 4




                                                                J.
                                  Hardesty




cc: Hon. Jessie Elizabeth Walsh, District Judge
     Rodney Pat Deavila
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




     4We    have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.




                                       3